Citation Nr: 0942839	
Decision Date: 11/10/09    Archive Date: 11/17/09

DOCKET NO.  08-07 182	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake 
City, Utah


THE ISSUES

1.  Entitlement to an initial compensable rating for 
gastroesophageal reflux disease.

2.  Entitlement to an initial rating in excess of 10 percent 
for degenerative arthritis of the right knee, degenerative 
arthritis of the left knee, degenerative disc disease of the 
cervical spine, and degenerative disc disease of the lumbar 
spine.

3.  Entitlement to service connection for tendonitis of the 
wrists.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Fleming, Associate Counsel


INTRODUCTION

The Veteran had active military service from November 1985 to 
May 2007.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2007 decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Salt Lake City, Utah.  In that decision, the RO granted 
service connection for gastroesophageal reflux disease 
(GERD), assigning an initial noncompensable rating, and 
granted service connection for degenerative arthritis of the 
right knee, degenerative arthritis of the left knee, 
degenerative disc disease of the cervical spine, and 
degenerative disc disease of the lumbar spine, assigning a 
combined initial rating of 10 percent.

The Veteran testified before the undersigned Veterans Law 
Judge at a hearing at the RO in April 2008.  A transcript of 
the hearing has been associated with the Veteran's claims 
file.

As the appeal of the Veteran's claims for an initial 
compensable rating for GERD and for a rating in excess of 10 
percent for degenerative arthritis of the right knee, 
degenerative arthritis of the left knee, degenerative disc 
disease of the cervical spine, and degenerative disc disease 
of the lumbar spine emanates from the Veteran's disagreement 
with the initial ratings assigned following the grant of 
service connection, the Board has characterized the claims as 
for higher initial ratings, in accordance with Fenderson v. 
West, 12 Vet. App. 119, 126 (1999).  

The Board acknowledges that following certification of the 
Veteran's appeal by the RO to the Board in March 2008, the 
Veteran submitted additional evidence, which was received by 
the Board at the April 2008 hearing.  The Board notes, 
however, that the Veteran, through his representative, waived 
initial RO consideration of this evidence at the April 2008 
hearing and requested that the Board review the newly 
submitted evidence in the first instance.  There is thus no 
need for the Board to remand review of this evidence to the 
RO.  See 38 C.F.R. § 20.1304 (2009).

The decision below addresses the Veteran's claim for an 
initial compensable rating for GERD.  As will be discussed 
further below, the Board is also awarding separate ratings of 
10 percent for the Veteran's service-connected degenerative 
arthritis of the right knee and degenerative arthritis of the 
left knee.  Consideration of the remaining claims on appeal, 
including increased ratings for the Veteran's service-
connected degenerative disc disease of the cervical and 
lumbar spine and service connection for tendonitis of the 
wrists, is deferred pending completion of the development 
sought in the remand that follows the decision.


FINDINGS OF FACT

1.  The Veteran's service-connected gastroesophageal reflux 
disease is manifested by dysphagia, pyrosis, and 
regurgitation; persistently recurring epigastric distress 
with considerable impairment of health is not shown.

2.  The Veteran's service-connected degenerative arthritis of 
the right knee has not limited the Veteran's range of motion, 
but he experiences recurring pain.

3.  The Veteran's service-connected degenerative arthritis of 
the left knee has not limited the Veteran's range of motion, 
but he experiences recurring pain.


CONCLUSIONS OF LAW

1.  The criteria for a 10 percent rating for service-
connected gastroesophageal reflux disease have been met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.321, 4.3, 4.7, 4.114, Diagnostic Code 7346 (2009).

2.  The criteria for an initial 10 percent rating for 
service-connected degenerative arthritis of the right knee 
have been met. 38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.159, 3.321, 4.3, 4.7, 4.71a, Diagnostic 
Code 5003, 5010 (2009).

3.  The criteria for an initial 10 percent rating for 
service-connected degenerative arthritis of the left knee 
have been met. 38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 3.321, 4.3, 4.7, 4.71a, Diagnostic 
Code 5003, 5010 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

At the outset, the Board notes the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000), in November 2000.  See 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, and 5107 (West 2002 & Supp. 2009).  
To implement the provisions of the law, VA promulgated 
regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2009).  The VCAA and its implementing regulations 
include, upon the submission of a substantially complete 
application for benefits, an enhanced duty on the part of VA 
to notify a claimant of the information and evidence needed 
to substantiate a claim, as well as the duty to notify the 
claimant of what evidence will be obtained by whom.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, 
they define the obligation of VA with respect to its duty to 
assist a claimant in obtaining evidence.  38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159(c).

Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide.  See 
Pelegrini v. Principi, 18 Vet. App. 112, 121 (2004).  See 
also Notice and Assistance Requirements and Technical 
Correction, 73 Fed. Reg. 23,353 (Apr. 30, 2008) (to be 
codified at 38 C.F.R. § 3.159) (removing the prior 
requirement that VA specifically ask the claimant to provide 
any pertinent evidence in his possession).  

The Veteran participated in VA's Benefits Delivery At 
Discharge Program that assists service members at 
participating military bases with development of VA 
disability compensation claims prior to their discharge from 
active military service.  Of record is an acknowledgement, 
signed by the Veteran in March 2007, that he had been 
notified of the evidence or information that VA needs to 
substantiate his claims, what evidence VA was responsible for 
getting, and what information and evidence the Veteran was 
responsible for providing to VA.  He also acknowledged that 
he had the opportunity to identify any information or 
evidence that VA should use to decide his claims, and that he 
would be given a medical examination for the purpose of 
substantiating his claims.  He also indicated that he had no 
other information or evidence to submit in support of his 
claims.  The Board thus finds that "the appellant [was] 
provided the content-complying notice to which he [was] 
entitled."  Pelegrini, 18 Vet. App. at 122.  In this regard, 
the more detailed notice requirements set forth in 38 
U.S.C.A. §§ 7105(d) and 5103A have been met.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, 
Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  In 
addition, the Veteran was given the opportunity to respond 
following notification by VA.

Otherwise, nothing about the evidence or any response to the 
agency of original jurisdiction's (AOJ) notification suggests 
that the case must be re-adjudicated ab initio to satisfy the 
requirements of the VCAA.  

The Board also points out that there is no indication that 
any additional action is needed to comply with the duty to 
assist in connection with the claims on appeal.  The Veteran 
was given a VA examination in May 2007; report of that 
examination is of record.  In addition, records of private 
medical treatment have been obtained and associated with the 
Veteran's claims file.  The Veteran has further been given 
the opportunity to submit evidence, and he and his 
representative have provided written argument in support of 
his claims.  In addition, the Veteran testified before the 
undersigned Veterans Law Judge at a hearing in April 2008.  
Otherwise, neither the Veteran nor his representative has 
identified, and the record does not indicate, existing 
records pertinent to the claims on appeal that need to be 
obtained.  

Under these circumstances, the Board finds that VA has 
complied with all duties to notify and assist required under 
38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159.  

II. Analysis

The Veteran contends that his service-connected GERD is more 
disabling than reflected by the currently assigned 
noncompensable rating.  The Veteran further contends that his 
service-connected degenerative arthritis of the right and 
left knees and degenerative disc disease of the cervical and 
lumbar spine warrant separate compensable ratings.  As will 
be discussed below, the Board is herein granting the Veteran 
separate 10 percent disability ratings for degenerative 
arthritis of the right and left knees, distinct from the 
initial 10 percent rating initially assigned by the RO for 
disease affecting multiple joints.  The Board is remanding 
the question of entitlement to a higher rating for 
degenerative disc disease of the cervical and lumbar spine.

The Veteran's entire history is reviewed when making 
disability evaluations.  See generally 38 C.F.R. § 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where 
entitlement to compensation already has been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, 
where, as here, the question for consideration is the 
propriety of the initial evaluation assigned, evaluation of 
the medical evidence since the grant of service connection 
and consideration of the appropriateness of a "staged 
rating" (assignment of different ratings for distinct 
periods of time, based on the facts found) is required.  See 
Fenderson, 12 Vet. App. at 126.  

Disability evaluations are determined by comparing a 
Veteran's symptoms with criteria set forth in VA's Schedule 
for Rating Disabilities, which are based on average 
impairment in earning capacity.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. Part 4 (2009).  When a question arises as to 
which of two ratings applies under a particular diagnostic 
code, the higher of the two evaluations is assigned if the 
disability more closely approximates the criteria for the 
higher rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (2009).  After careful consideration of the 
evidence, any reasonable doubt remaining is resolved in favor 
of the Veteran.  38 C.F.R. § 4.3 (2009).

A.  Gastroesophageal Reflux Disease (GERD)

The Veteran contends that his service-connected GERD is more 
disabling than reflected by the currently assigned 
noncompensable rating.  

The Veteran's disability has been rated as a hiatal hernia 
under Diagnostic Code 7346.  A 60 percent rating is assigned 
when there are symptoms of pain, vomiting, material weight 
loss and hematemesis, or melena with moderate anemia; or 
other symptom combinations productive of severe impairment of 
health.  A 30 percent rating is assigned when there is 
persistently recurrent epigastric distress with dysphagia 
(difficulty swallowing), pyrosis (heartburn), and 
regurgitation, accompanied by substernal or arm or shoulder 
pain, productive of considerable impairment of health.  A 10 
percent rating requires two or more of the symptoms for the 
30 percent evaluation of less severity.  38 C.F.R. § 4.114, 
Diagnostic Code 7346.

The relevant medical evidence consists of a VA examination 
conducted in May 2007, as well as records of private medical 
treatment the Veteran has undergone.  Review of the May 2007 
VA examination reflects that the Veteran complained of acid 
reflux since 2001.  The examiner noted the Veteran's 
complaints of difficulty swallowing, heartburn, pain behind 
the breastbone, and reflux and regurgitation on a daily 
basis, for which he was taking medication daily with partial 
symptom relief.  The examiner diagnosed the Veteran with GERD 
but noted that the disease "has not affected [the Veteran's] 
overall health and body weight."

At his April 2008 hearing before the undersigned Veterans Law 
Judge, the Veteran provided similar testimony, stating that 
he had regurgitation that was well-controlled with medication 
but affected him especially at night or while lying down.  He 
further complained of difficulty swallowing and stated that 
his need for medication was continuous to treat the symptoms 
of his GERD but denied experiencing any vomiting.

Based on the findings of the May 2007 VA examiner and the 
Veteran's credible testimony, the Board finds that his GERD 
has resulted in symptomatology manifested by dysphagia, 
pyrosis, and regurgitation.  Thus, when resolving reasonable 
doubt in favor of the Veteran, the Board finds that the 
criteria for an initial rating of 10 percent have been met.  
See 38 C.F.R. §§ 3.102, 4.3, 4.114, Diagnostic Code 7346.  
Therefore, a higher initial rating is warranted.  However, 
although the Board finds that the criteria for an initial 10 
percent rating have been met, an initial rating of 30 percent 
is not warranted.  Persistently recurrent epigastric distress 
has not been evidenced by the VA examination or the Veteran's 
testimony, nor has the Veteran been shown to have 
considerable impairment of health due to his GERD 
symptomatology.  In that connection, the Board notes that the 
May 2007 VA examiner found specifically that the Veteran was 
experiencing no weight loss or adverse effect on his health 
due to his GERD.  Additionally, hematemesis or melena has not 
been shown.  Consequently, the Board concludes that an even 
higher initial rating is not warranted at any time since the 
award of service connection.

B.  Degenerative Arthritis of the Right and Left Knees

The Veteran further contends that his service-connected 
degenerative arthritis of the right and left knees warrant 
initial ratings in excess of the single 10 percent disability 
rating assigned for both the Veteran's degenerative arthritis 
of the right and left knees and his degenerative disc disease 
of the cervical and lumbar spine.  

When evaluating musculoskeletal disabilities, VA must, in 
addition to applying schedular criteria, consider granting a 
higher rating in cases in which the Veteran experiences 
functional loss due to limited or excess movement, pain, 
weakness, excess fatigability, or incoordination (to include 
during flare-ups or with repeated use), and those factors are 
not contemplated in the relevant rating criteria.  See 
38 C.F.R. §§ 4.40, 4.45 (2008); DeLuca v. Brown, 8 Vet. App. 
202, 204-07 (1995).  The provisions of 38 C.F.R. § 4.40 and 
38 C.F.R. § 4.45 are to be considered in conjunction with the 
diagnostic codes predicated on limitation of motion.  Johnson 
v. Brown, 9 Vet. App. 7 (1996).  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  In VA 
Fast Letter 06-25 (November 29, 2006), VA's Compensation & 
Pension Service noted that to properly evaluate any 
functional loss due to pain, examiners, at the very least, 
should undertake repetitive testing (to include at least 
three repetitions) of the joint's range of motion, if 
feasible.  It was determined that such testing should yield 
sufficient information on any functional loss due to an 
orthopedic disability.  Additionally, under VAOPGCPREC 9-2004 
(September 17, 2004), separate ratings under Diagnostic Code 
5260 and Diagnostic Code 5261 may be assigned for limitation 
of flexion and limitation of extension of a single knee 
joint.

In its August 2007 rating decision, the RO evaluated the 
Veteran's service-connected degenerative arthritis of the 
right and left knees under Diagnostic Codes 5010 and 5003, 
governing arthritis.  38 C.F.R. § 4.71a (2009).  The Board 
will thus consider the Veteran's service-connected 
degenerative arthritis of the right and left knees under 
Diagnostic Codes 5010 and 5003.  

Under Diagnostic Code 5010, arthritis due to trauma is to be 
rated for arthritis under Diagnostic Code 5003.  38 C.F.R. 
§ 4.71a (2009).  Under Diagnostic Code 5003, degenerative 
arthritis established by X-ray findings will be evaluated on 
the basis of limitation of motion under the appropriate 
diagnostic codes for the specific joint or joints involved.  
When, however, the limitation of motion of the specific joint 
or joints involved is noncompensable under the appropriate 
diagnostic codes, a rating of 10 percent is for application 
for each major joint or group of minor joints affected by 
limitation of motion, to be combined, not added under 
Diagnostic Code 5003.  38 C.F.R. § 4.71a, Diagnostic Codes 
5003, 5010 (2009).  Furthermore, under Diagnostic Code 5003, 
in the absence of limitation of motion, arthritis is rated as 
10 percent disabling with X-ray evidence of involvement of 2 
or more major joints or 2 or more minor joint groups, and 20 
percent disabling with X-ray evidence of involvement of 2 or 
more major joints or 2 or more major joint groups, with 
occasional incapacitating exacerbations.  

Following the rating criteria, Note (1) provides: the 20 
percent and 10 percent ratings based on X-ray findings, 
above, will not be combined with ratings based on limitation 
of motion, and Note (2) provides: the 20 percent and 10 
percent ratings based on X-ray findings, above, will not be 
utilized in rating conditions listed under diagnostic codes 
5013 to 5024, inclusive.

Thus, the Veteran's knee disabilities must also be evaluated 
under diagnostic codes relating to limitation of motion of 
the knees.  In that connection, under Diagnostic Code 5260, 
governing limitation of flexion of the knee, a 10 percent 
disability rating is warranted if flexion is limited to 45 
degrees, a 20 percent disability rating if flexion is limited 
to 30 degrees, and a 30 percent disability rating if flexion 
is limited to 15 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 
5260.  Limitation of extension of the knee under Diagnostic 
Code 5261 is rated 10 percent disabling if extension is 
limited to 10 degrees, 20 percent disabling if extension is 
limited to 15 degrees, 30 percent disabling if extension is 
limited to 20 degrees, 40 percent disabling if extension is 
limited to 30 degrees, and 50 percent disabling if extension 
is limited to 45 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 
5261.

The Board notes that full range of motion of the knee is from 
0 to 140 degrees.  38 C.F.R. § 4.71 (Plate II) (2009).  The 
Board also notes that VA's General Counsel has issued a 
precedential opinion that provides for the possible 
assignment of separate disability ratings for limitation of 
flexion and limitation of extension involving the same knee 
joint.  VAOPGCPREC 9-2004 (Sept. 17, 2004).  In that opinion, 
the General Counsel said that where a Veteran has both a 
limitation of flexion and a limitation of extension of the 
same leg, the limitations must be rated separately to 
adequately compensate for functional loss associated with 
injury to the leg.

In addition, knee disabilities could be evaluated under 
Diagnostic Code 5256 for ankylosis of the knee, or under 
Diagnostic Code 5257, for recurrent subluxation or lateral 
instability of the knee.  38 C.F.R. § 4.71a, Diagnostic Codes 
5256, 5257 (2009). (Diagnostic Code 5257 contemplates 
disability separate from arthritis and associated limitation 
of motion or rating based on x-ray findings and may therefore 
be used to assign a separate rating. VAOPGCPREC 9-98 (Aug. 
14, 1998).)

The relevant medical evidence consists of a VA examination 
conducted in May 2007, as well as records of private medical 
treatment the Veteran has undergone.  Review of the May 2007 
VA examination reflects that the Veteran complained of knee 
pain exacerbated with increased activity and kneeling.  He 
reported that physical therapy had not helped with the 
constant aching pain.  Physical examination revealed that the 
Veteran had a range of motion of flexion to 140 degrees and 
extension to 0 degrees without pain bilaterally.  Repetitive 
motion testing did not cause increased pain, fatigue, 
weakness, or other limitation of motion.  The examiner found 
the Veteran was negative for drawer and McMurray tests and 
had no locking, crepitus, swelling, effusion, or instability.  
Radiological examination revealed narrowing of the joint 
space both medially and laterally, and the examiner diagnosed 
the Veteran with posterior cruciate ligament tear with 
resultant degenerative arthritis of the right knee and 
degenerative arthritis of the left knee. 

Records of the Veteran's private treatment reflect that he 
underwent private testing in March 2008, including magnetic 
resonance imagery (MRI) study of his right knee.  Report of 
that evaluation reflects that the Veteran again complained of 
pain in his knees.  Physical examination revealed tenderness 
in the left knee and some laxity on posterior drawer testing 
of the right knee.  MRI evaluation of the left knee at that 
time reflected cartilage defect with some subchondral edema 
and an intact posterior cruciate ligament.  The Veteran has 
also testified before the undersigned Veterans Law Judge that 
his knee disabilities prevent him from running and cause him 
difficulty with climbing stairs.  The Veteran further 
testified that the pain in his knees has interfered with his 
ability to engage in his profession as a high voltage 
electrician, because he is unable to climb the electrical 
poles.

Based on the May 2007 VA examination and the Veteran's March 
2008 private evaluation, the Board finds that initial, 
separate 10 percent ratings are appropriate for the Veteran's 
service-connected degenerative arthritis of the right and 
left knees.  This is so because of the Veteran's report of 
recurring pain.  Lichtenfels v. Derwinski, 1 Vet. App. 484, 
488 (1991) (painful motion of a major joint caused by 
arthritis is deemed to be limited motion and entitled to a 
minimum 10 percent rating even though there is no actual 
limitation).  Higher rating are not appropriate for either 
knee, however, because there is no showing of a functional 
loss that equates to greater limitation of motion.  See 
DeLuca, 8 Vet. App. at 204-7.  In sum, even though the 
Veteran's degenerative arthritis of the right and left knees 
is noncompensable based on limitation of motion, a 10 percent 
rating is appropriate for each knee under the general 
degenerative arthritis rating schedule, Diagnostic Code 5003.  
Lichtenfels, supra.  Thus, the Board finds that a 10 percent 
rating, but no higher, is appropriate for each knee. 38 
C.F.R. § 4.71a, Diagnostic Code 5003.  In addition, because 
limitation of flexion or extension, recurrent subluxation, 
lateral instability, or dislocated cartilage have not been 
shown, an evaluation would not be in order under Diagnostic 
Codes 5256, 5257, 5258, 5260, or 5261.  Thus, a 10 percent 
rating is appropriate for each knee, and a higher rating is 
not warranted.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 
5260, 5261.

The Board has considered the Veteran's and his 
representative's contentions with regard to the Veteran's 
claims for higher initial ratings for degenerative arthritis 
of the right and left knees.  Although the Board does not 
doubt the sincerity of the Veteran's belief that his 
degenerative arthritis of the right and left knees has been 
more disabling than was initially rated, as a lay person, 
without the appropriate medical training or expertise, he is 
not competent to provide a probative opinion on a medical 
matter such as the severity of a disability in the context of 
the rating criteria.  

The above determination is based on consideration of the 
applicable provisions of VA's rating schedule.  The Board 
also finds that at no time have the disabilities under 
consideration been shown to be so exceptional or unusual as 
to warrant the assignment of any higher rating on an extra-
schedular basis.  See 38 C.F.R. § 3.321(b)(1).  Here, there 
is an absence of evidence of marked interference with 
employment (i.e., beyond that contemplated in the assigned 
evaluation), frequent periods of hospitalization, or evidence 
that the Veteran's service-connected disabilities have 
otherwise rendered impractical the application of the regular 
schedular standards.  In particular, the Board notes that 
although the Veteran testified at his April 2008 hearing 
before the undersigned Veterans Law Judge that his knee 
problems prevent him from working as a high voltage 
electrician, he has not contended that his service-connected 
disabilities prevent him from maintaining employment of any 
kind.  Thus, the criteria for invoking the procedures set 
forth in 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. 
Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. 
App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).

Furthermore, it bears emphasis that the schedule is intended 
to compensate for average impairments in earning capacity 
resulting from service-connected disability in civil 
occupations.  38 U.S.C.A. § 1155.  Generally, the degrees of 
disability specified in the rating schedule are considered 
adequate to compensate for considerable loss of working time 
from exacerbations or illnesses proportionate to the severity 
of the several grades of disability.  38 C.F.R. § 4.1 (2008).  
Thus, based on the record before it, the Board does not find 
that the medical evidence demonstrates any unusual disability 
with respect to the claim that is not contemplated by the 
rating schedule.  The very symptoms the Veteran experiences 
are those specifically contemplated by the rating schedule.  
Thun v. Peake, 22 Vet. App. 111 (2008).  As a result, the 
Board concludes that a remand to the RO for referral of the 
rating issue to the VA Central Office for consideration of 
extra-schedular evaluation is not warranted.

For all the foregoing reasons, the Board finds that the 
Veteran's service-connected GERD warrants an initial rating 
of 10 percent, but no higher, for the entirety of the appeal 
period.  38 C.F.R. §§ 4.3, 4.7, 4.114, Diagnostic Code 7346 
(2009).  The Board further finds that the Veteran's 
degenerative arthritis of the right and left knees warrants 
initial ratings of 10 percent, but no higher, for each knee.  
38 C.F.R. §§ 4.3, 4.7, 4.71a, Diagnostic Code 5003 (2009).  
This is so for the entirety of the appellate period.  In 
reaching this conclusion, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, 
as the preponderance of the evidence is against the Veteran's 
claims for ratings higher than those assigned herein, that 
doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  


ORDER

An initial 10 percent rating for GERD is granted, subject to 
the laws and regulations governing the payment of monetary 
awards.

An initial 10 percent rating for degenerative arthritis of 
the right knee is granted, subject to the laws and 
regulations governing the payment of monetary awards.

An initial 10 percent rating for degenerative arthritis of 
the left knee is granted, subject to the laws and regulations 
governing the payment of monetary awards.


REMAND

The Board finds that further evidentiary development is 
necessary before a decision can be reached on the merits of 
the Veteran's claims for increased ratings for degenerative 
disc disease of the cervical and lumbar spine, as well as for 
service connection for tendonitis of the wrists.

Review of the Veteran's claims file reveals that, at the 
April 2008 hearing, the Veteran referenced having received 
treatment in the previous year in the form of prescribed bed 
rest for his lower back disability.  The Board notes that the 
Veteran's claims file reflects report of a March 2008 private 
medical evaluation.  There are, however, no further records 
of the Veteran's ongoing treatment at any private or VA 
facility.  

The Board notes that records generated by VA facilities that 
may have an impact on the adjudication of a claim are 
considered constructively in the possession of VA 
adjudicators during the consideration of a claim, regardless 
of whether those records are physically in the claims file.  
See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. 
Derwinski, 2 Vet. App. 611, 613 (1992).  In addition, VA is 
required by the VCAA to make reasonable efforts to help a 
claimant obtain evidence necessary to substantiate his claim, 
to include relevant records from private sources.  38 
U.S.C.A. § 5103A(b), (c) (West 2002); 38 C.F.R. § 3.159(c)(1) 
(2009).  Therefore, as the Veteran's post-service medical 
records may have a bearing on his claims, the agency of 
original jurisdiction (AOJ) must attempt to obtain the above-
identified medical records from the Veteran's private 
treatment provider, along with any other examination or 
treatment records identified by the Veteran at a private or 
VA facility, and associate any records obtained with the 
claims file.

A review of the Veteran's claims file further reflects that 
the Veteran was provided a VA medical examination in May 
2007, at which he reported pain in his cervical and lumbar 
spine.  Specifically, the Veteran reported constant stiffness 
in his neck and intermittent symptoms of pain in his lower 
back that could last up to three days.  The examiner noted 
that flare-ups of the Veteran's lower back problems required 
bed rest and that the low back disability prevented the 
Veteran from "any significant lifting."  The examiner 
further noted the Veteran's complaint of occasional radiating 
pain into the left leg and ankle.  Physical examination 
revealed normal posture and gait.  The Veteran's cervical and 
lumbar spine was noted to have no radiation of pain on 
movement, no muscle spasm, and no tenderness.  His range of 
motion of the cervical spine was found to be normal and not 
limited by repetitive motion.  Range of motion of the lumbar 
spine appears to have been normal, with no limitation due to 
repetitive motion.  The examiner specifically noted that the 
Veteran had "no current intervertebral disc syndrome."  
Radiological examination revealed "findings consistent with 
degenerative disc disease of the cervical spine and muscle 
spasm," and degenerative disc disease of the lumbar spine at 
L5-S1.  The examiner diagnosed the Veteran with degenerative 
disc disease of the cervical and lumbar spine.  

In addition, the Veteran has undergone private evaluation in 
March 2008.  Report of that evaluation reflects that the 
Veteran complained of pain in his lower back radiating to his 
left leg.  MRI study at the time revealed multilevel 
degenerative changes with possible nerve root impingement.  
He also testified at his April 2008 hearing before the 
undersigned Veterans Law Judge that he experienced radiation 
of pain in his left leg and ankle and also into his 
shoulders. 

The Board further notes that although it appears that the VA 
examiner attempted to evaluate the Veteran's functional loss 
and limitation of motion of the cervical and thoracolumbar 
spine due to pain, the May 2007 examination report reflects 
no record of neurological testing to specifically evaluate 
the cause or severity of the radiating pain reported by the 
Veteran.  The Board acknowledges that the General Rating 
Formula for Diseases and Injuries of the Spine (Diagnostic 
Codes 5235-5243) contemplates rating disabilities of the 
spine with or without symptoms such as pain (whether or not 
it radiates), stiffness, or aching in the area of the spine 
affected by residuals of injury or disease.  The rating 
criteria, however, also allow for separate ratings for 
neurological abnormalities related to or caused by the spine 
disability.  In this case, the Veteran was noted to complain 
of radiating pain at his May 2007 VA examination and at his 
April 2008 hearing and has been diagnosed with possible nerve 
root impingement related to his back disability at a March 
2008 private evaluation.  However, the VA examiner 
acknowledged but failed to address the cause or severity of 
any such radiating pain in his examination report.  In 
addition, the May 2007 VA examiner did not address whether 
the Veteran experienced pain in his cervical spine and did 
not clearly identify the range of motion present in the 
Veteran's thoracolumbar spine.  These findings appear 
inconsistent with the Veteran's report and, further, are now 
more than 2 years old.  In light of the above findings, the 
Board concludes that another VA examination is needed to 
provide current findings with respect to the Veteran's 
service-connected degenerative disc disease of the cervical 
and lumbar spine and any possible neurological abnormality 
associated therewith.  Under these circumstances, the Veteran 
should be scheduled for both neurologic and orthopedic 
examinations at an appropriate VA medical facility.  See 38 
U.S.C.A. § 5103A.  

Regarding the Veteran's claim for service connection for 
tendonitis of the wrists, a review of the Veteran's claims 
file reflects that he was treated on several occasions in 
1997 for complaints of pain in his left wrist.  He was 
diagnosed at that time with ulnar strain and tendonitis.  He 
was again seen in 2006 and 2007 for complaints of joint pain 
in his wrists following a motor vehicle accident in October 
2006.  He received a diagnosis of right hand tendonitis in 
November 2006 and of "wrist joint pain" in January 2007.  
The Veteran's May 2007 VA examiner noted the Veteran's 
complaints of problems with his left wrist and "both hand 
joints" and diagnosed the Veteran with chronic intermittent 
tendonitis of the left wrist and bilateral hands consistent 
with trauma.  However, the examiner did not offer an 
etiological opinion as to whether any diagnosed disability 
was related to the Veteran's time on active duty.  It is 
further unclear whether the VA examiner had available or 
otherwise reviewed the Veteran's claims file or medical 
history.

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty, or for aggravation of a pre-existing 
injury suffered or disease contracted in the line of duty.  
See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Generally, 
service connection requires:  (1) medical evidence of a 
current disability; (2) medical evidence, or in certain 
circumstances lay testimony, of in-service incurrence or 
aggravation of an injury or disease; and (3) medical evidence 
of a nexus between the current disability and the in-service 
disease or injury.  See Hickson v. West, 12 Vet. App. 247 
(1999).  

VA's duty to assist includes affording the claimant an 
examination or obtaining a medical opinion when there is 
competent evidence that a claimant has a current disability, 
or persistent or recurrent symptoms of a disability; there 
are indications that the disability may be associated with 
active service; and the record is insufficient to decide the 
claim.  See 38 U.S.C.A. § 5103A(d) (West 2002).  Under 
relevant VA regulations, action should be undertaken by way 
of obtaining a medical opinion if the information and 
evidence of record does not contain sufficient competent 
medical evidence to decide the claim, but:  1) contains 
competent evidence of diagnosed disability or symptoms of 
disability; 2) establishes that the Veteran suffered an 
event, injury or disease in service, or has a presumptive 
disease during the pertinent presumptive period, which may be 
established by competent lay evidence; and 3) indicates that 
the claimed disability may be associated with the in-service 
event, injury, or disease.  38 C.F.R. § 3.159(c)(4) (2008); 
see McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The third 
prong of Section 3.159(c)(4), which requires that the 
evidence of record "indicate" that the claimed disability 
or symptoms may be associated with service, is a low 
threshold. 

The Board further notes that the Veteran is competent to 
provide testimony concerning factual matters of which he has 
firsthand knowledge, such as problems with and treatment for 
his wrists during service and since, or symptoms of a current 
wrist disability.  See Savage v. Gober, 10 Vet. App. 488, 495 
(1997); Washington v. Nicholson, 19 Vet. App. 362 (2005).  
However, he cannot testify, as he would be medically 
incompetent to do, about a diagnosis or the etiology of any 
current disability.  See id.   

In this case, the Board notes that the May 2007 VA examiner 
did not offer an etiological opinion as to whether any hand 
or wrist disability is at least as likely as not related to 
the Veteran's active duty.  The Board notes further that it 
is unclear whether the May 2007 examiner reviewed the 
Veteran's claims file.  In light of the above considerations, 
the Board concludes that a medical examination is needed to 
determine whether there is a relationship between any 
currently diagnosed wrist disability and the Veteran's time 
in service.  Under these circumstances, the AOJ must arrange 
for medical evaluation.  Such evidentiary development is 
needed to fully and fairly evaluate the Veteran's claim of 
service connection for tendonitis of the wrists.  38 U.S.C.A. 
§ 5103A (West 2008).  The examiner must include a well-
reasoned medical opinion addressing the nature and etiology 
of any currently diagnosed wrist disability and offer an 
opinion as to whether it is at least as likely as not (50 
percent or greater likelihood) that the current diagnosis is 
related to the Veteran's time in service.  In opining as to 
whether any currently diagnosed wrist disability could have 
developed during service, the examiner must give particular 
attention to the Veteran's service treatment records, which 
reflect treatment for left wrist problems in 1997 and 
treatment for pain in the wrists and hands in 2006 and 2007 
following a motor vehicle accident in which the Veteran's 
hands were impacted by the airbag on deployment.  The 
examiner's opinion must be based upon consideration of the 
Veteran's documented medical history and assertions, as well 
as upon thorough review of the Veteran's medical history and 
the claims file.  Such examination is needed to fully and 
fairly evaluate the claim for service connection.  See 
38 U.S.C.A. § 5103A(d) (West 2002 & Supp. 2009).

In view of the foregoing, the case is REMANDED for the 
following action:

1.  The Veteran and his representative 
must be sent a letter requesting that the 
Veteran provide sufficient information, 
and if necessary authorization, to enable 
any additional pertinent evidence not 
currently of record to be obtained.  The 
letter must specifically seek to clarify 
whether the Veteran has received 
treatment from any private or VA facility 
since his separation from active duty 
and, if so, from what facilities he has 
received such treatment.  The letter must 
also invite the Veteran to submit any 
pertinent evidence in his possession and 
explain the type of evidence that is his 
ultimate responsibility to submit.  
Authorization to obtain private records 
should be obtained as necessary.

2.  The agency of original jurisdiction 
(AOJ) must obtain, from any private and 
VA facility identified by the Veteran, 
any available medical records, including 
those pertaining to the Veteran's 
examination or treatment since May 2007.  
The AOJ must follow the procedures set 
forth in 38 C.F.R. § 3.159(c) (2009) as 
regards requesting records.  Any other 
sources of treatment records identified 
by the Veteran must also be contacted.  
All records and/or responses received 
must be associated with the claims file.

3.  After securing any additional 
records, the Veteran must be scheduled 
for orthopedic and neurologic 
evaluations, including evaluation of the 
spine and wrists, and advised that 
failure to report to any scheduled 
examination, without good cause, could 
result in a denial of his claims.  See 
38 C.F.R. § 3.655(b) (2009).  The entire 
claims file, including a copy of this 
remand, must be made available to and 
reviewed by the examiner designated to 
examine the Veteran.  All appropriate 
tests and studies must be accomplished, 
and all clinical findings must be 
reported in detail.

Orthopedic examination-Clinical findings 
must include whether, during the 
examination, there is objective evidence 
of pain on motion of the Veteran's neck 
or low back (if pain on motion is 
present, the examiner must indicate at 
which point pain begins); weakness, 
excess fatigability, and/or 
incoordination associated with the 
Veteran's neck or low back; and whether, 
and to what extent, the Veteran 
experiences functional loss due to pain 
and/or any of the other symptoms noted 
above during flare-ups or with repeated 
use.  The examiner must equate such 
functional losses to additional degrees 
of limited motion (beyond that shown 
clinically).

Note:  To properly evaluate any 
functional loss due to pain, examiners, 
as per Compensation and Pension Service 
policy, must at the very least undertake 
repetitive testing (to include at least 
three repetitions) of the cervical and 
thoracolumbar spine's range of motion.  
See VA Fast Letter 06-25 (Nov. 29, 2006).  
Loss of motion, whether clinically shown 
or estimated based on functional 
impairment, must be described for the 
entire range of motion of the cervical 
and thoracolumbar spine.

Neurologic examination-The examiner must 
identify any neurological impairment 
associated with the Veteran's 
degenerative disc disease of the cervical 
and lumbar spine.  Any necessary 
diagnostic testing must be accomplished.  
If any neurological impairment is 
identified, the level of impairment and 
the particular peripheral nerve(s) 
affected, or seemingly affected, must be 
reported.  The level of nerve impairment 
for each such nerve must be equated with 
"mild," "moderate," "moderately 
severe," or "severe" disability.  
Additionally, the examiner must comment 
on whether the Veteran has experienced 
any incapacitating episodes of cervical 
pain or low back pain requiring bed rest 
prescribed by a physician and treatment 
by a physician.  

Wrist examination-Following a clinical 
evaluation of the Veteran, and a review 
of the claims file, the examiner must 
provide an opinion as to whether it is at 
least as likely as not (i.e., there is at 
least a 50 percent probability) that any 
currently diagnosed wrist disability, 
including tendonitis, is related to his 
period of military service.  The examiner 
must specifically address the Veteran's 
in-service treatment for left wrist 
tendonitis in 1997 and pain in both hands 
and wrists following an October 2006 
motor vehicle accident, as well as his 
contentions relating his current 
disability to service.  

The examiner(s) must set forth all 
examination findings, along with the 
complete rationale for the opinions 
expressed.

3.  The AOJ must ensure that all 
examination reports comply with this 
remand and the questions presented in 
the examination request.  If any report 
is insufficient, it must be returned to 
the examiner for necessary corrective 
action, as appropriate.

4.  After completing the requested 
actions and any additional notification 
and/or development deemed warranted, 
the claims remaining on appeal must be 
adjudicated in light of all pertinent 
evidence and legal authority.  If any 
benefit sought on appeal is not 
granted, the Veteran and his 
representative must be furnished a 
supplemental statement of the case 
(SSOC) and afforded the appropriate 
time period for response before the 
claims file is returned to the Board 
for further appellate consideration.  

Thereafter, the case should be returned to the Board for 
further appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the Veteran until he is notified.  
The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2009).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


